Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 8/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 10,192,222 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Steve Martin on 8/26/2021.
The application has been amended as follows: 
The claims have been amended as follows:

1. (Currently Amended) A computer-implemented method for making a printed product, comprising:
	receiving, via a communication module of the computer, an image for the printed product; 
receiving, via the communication module, a size of the printed product;
performing pixel edge detection on the image to generate a plurality of polygons corresponding to all shapes in the image;
detecting and removing any polygons in the plurality of polygons having a size below a size threshold to generate a reduced set of polygons;
	applying an offset to each polygon in the reduced set of polygons to generate a set of modified polygons;
	combining the polygons in the set of modified polygons to generate a combined polygon; 
	applying a smoothing algorithm to the combined polygon; 
	determining a set of one or more curves that define the smoothed polygon, wherein the set of one or more curves that define the smoothed polygon are determined by applying spline approximation to the combined polygon; 
dynamically generating a cut path for the printed product in real-time in dependence on the set of one or more curves and the received size so that the cut path has a shape dependent on the set of one or more curves and a size dependent on the received size;
causing a printer to print the image on a substrate material for the image product in dependence on the received size and the offset so that the printed image has a printed size equal to the received size less the offset; and 

2. (Original) The method of claim 1, further comprising:
	dynamically determining the offset in dependence on the received size. 
3. (Original) The method of claim 1, wherein the printed product is chosen from one of a sticker, a label, a decal, a temporary tattoo, an iron-on, a patch, a cling, a magnet, a badge.
4. (Original) The method of claim 1, wherein the printed product has a format chosen from a page with a single design, a page with multiple designs, a roll, a kiss-cut, a die-cut or a transfer.
5. (Original) The method of claim 1, wherein the cut path is a kiss-cut or a die-cut.
6. (Cancelled)  
7. (Currently Amended) The method of claim 1[[6]], wherein the spline approximation is Bezier spline approximation and the curves in the set of one or more curves are Bezier curves. 
8. (Original) The method of claim 1, wherein the smoothing algorithm is a polygon smoothing algorithm. 
9. (Original) The method of claim 1, further comprising:
	detecting and removing any holes defined in an interior of the combined polygon. 
10. (Original) The method of claim 1, further comprising:
	generating a dynamic preview of the printed product, the dynamic preview illustrating the image and the cut path; 
	sending the dynamic preview of the printed product to a user device for display thereon via the communication module. 

	receiving, via the communication module, selection of one or more vector graphics;
	obtaining a cut path for each vector graphic having a pre-defined cut path;
combining the cut paths to form a combined vector graphic cut path; and
applying the offset to the combined vector graphic cut path to obtain a modified vector graphic cut path; and
	merging the set of one or more curves and the modified vector graphic cut path to generate the cut path of the printed product, wherein the shape of the cut path of the printed product is defined by the result of merging the set of one or more curves and the modified vector graphic cut path.
12. (Original) The method of claim 11, further comprising:
	detecting and removing any internal shapes defined by the combined vector graphic cut path. 
13.  (Original) The method of claim 11, further comprising:
	applying a simplification algorithm to the modified vector graphic cut path.
14. (Original) The method of claim 11, further comprising:
	determining a rectangular cut path defined by an outbound rectangle for each vector graphic that does not have a pre-defined cut path;
	combining the rectangular cut paths to form a combined rectangular cut path; 
	applying the offset to the combined rectangular cut path to form a modified rectangular cut path; and

15. (Original) The method of claim 1, further comprising:
	receiving, via the communication module, selection of one or more vector graphics;
	generating a rectangular cut path defined by an outbound rectangle for each vector graphic that does not have a pre-defined cut path;
	combining the rectangular cut paths to form a combined rectangular cut path; 
	applying the offset to the combined rectangular cut path to form a modified rectangular cut path; and
	merging the set of one or more curves and the modified rectangular cut path to generate the cut path of the printed product, wherein the shape of the cut path of the printed product is defined by the result of merging the set of one or more curves and the modified rectangular cut path. 
16. (Original) The method of claim 11, wherein the vector graphics having a pre-defined cut path comprise vector graphic images and the vector graphics not having a pre-defined cut path comprise vector graphic text.
17. (Original) The method of claim 1, further comprising:
before performing pixel edge detection on the image, decreasing a resolution of the image from a base resolution to a lower resolution. 
18. (Original) The method of claim 1, further comprising:


19. (Currently Amended) A system for making stickers, comprising:
	a computer comprising a memory and a processor coupled to the memory, wherein the memory has executable instructions stored thereon that, when executed by the processor, cause the computer to:
	receive, via a communication module of the computer, an image for the printed product; 
receive, via the communication module, a size of the printed product;
perform pixel edge detection on the image to generate a plurality of polygons corresponding to all shapes in the image;
detect and remove any polygons in the plurality of polygons having a size below a size threshold to generate a reduced set of polygons;
	apply an offset to each polygon in the reduced set of polygons to generate a set of modified polygons;
	combine the polygons in the set of modified polygons to generate a combined polygon;
	apply a smoothing algorithm to the combined polygon; 
	determine a set of one or more curves that define the smoothed polygon, wherein the set of one or more curves that define the smoothed polygon are determined by applying spline approximation to the combined polygon; and
dynamically generate a cut path for the printed product in real-time in dependence on the set of one or more curves and the received size so that the cut path has a shape dependent on the set of one or more curves and a size dependent on the received size;
	a printer coupled to the computer for printing the image on a substrate in dependence on the received size and the offset so that the printed image has a printed size equal to the received size less the offset; and
	a cutter coupled to the computer for cutting the substrate in dependence on the cut path.
20.  (Currently Amended) A computer-implemented method for making a printed product, comprising:
	receiving, via a communication module of the computer, an image for the printed product; 
receiving, via the communication module, a size of the printed product;
performing pixel edge detection on the image to generate a plurality of polygons corresponding to all shapes in the image;
detecting and removing any polygons in the plurality of polygons having a size below a size threshold to generate a reduced set of polygons;
	combining the polygons in the reduced set of polygons to generate a combined polygon; 
	applying an offset to the combined polygon to generate a modified polygon;
	applying a smoothing algorithm to the modified polygon; 
	determining a set of one or more curves that define the smoothed polygon, wherein the set of one or more curves that define the smoothed polygon are determined by applying spline approximation to the combined polygon; 
dynamically generating a cut path for the printed product in real-time in dependence on the set of one or more curves and the received size so that the cut path has a shape dependent on the set of one or more curves and a size dependent on the received size;
causing a printer to print the image on a substrate material for the image product in dependence on the received size and the offset so that the printed image has a printed size equal to the received size less the offset; and 
	causing a cutter to cut the substrate in dependence on the cut path.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the combinations of the amended limitations in the independent claims 1, 19 and 20 especially “performing pixel edge detection on the image to generate a plurality of polygons corresponding to all shapes in the image;
detecting and removing any polygons in the plurality of polygons having a size below a size threshold to generate a reduced set of polygons;
	applying an offset to each polygon in the reduced set of polygons to generate a set of modified polygons;
	combining the polygons in the set of modified polygons to generate a combined polygon; 
	applying a smoothing algorithm to the combined polygon; 
	determining a set of one or more curves that define the smoothed polygon, wherein the set of one or more curves that define the smoothed polygon are determined by applying spline approximation to the combined polygon; 
dynamically generating a cut path for the printed product in real-time in dependence on the set of one or more curves and the received size so that the cut path has a shape dependent on the set of one or more curves and a size dependent on the received size;”
Dependent claims 2-5 and 7-18 incorporate the listed limitations by reference and contain limitations that further distinguish over the art of record. For these reasons, claims 1-5 and 7-20 are considered allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        8/28/2021



/ALEX GOFMAN/Primary Examiner, Art Unit 2163